DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group I claims without traverse
Group I (Claims 1-10 and 11-19) claims are elected (without traverse), are pending, and have been examined.
Group II (Claim 20) claims are non-elected (withdrawn) without traverse.
This action is in reply to the papers filed on 07/28/2020 (originally filed papers) and 11/08/2022 (Response to Election / Restriction). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 10/23/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/28/2020 as modified by the amendment filed on xxx. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for unsupervised competition-based encoding.
Claim 1 recites [a] method comprising: collecting word-based data corresponding to a first identifier; generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data; generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier; generating a tuple comprising the first identifier and the second identifier using the similarity metric; and training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-19 recite a system/apparatus and, therefore, are directed to the statutory class of machine.



Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
collecting word-based data corresponding to a first identifier;
This limitation includes the step(s) of: collecting word-based data corresponding to a first identifier. 
No additional elements are positively claimed.
This limitation is directed to collecting known information in order to facilitate unsupervised competition-based encoding which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data;
This limitation includes the step(s) of: generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., generating a vector) known information in order to facilitate unsupervised competition-based encoding which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier;
This limitation includes the step(s) of: generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., generating a metric) known information in order to facilitate unsupervised competition-based encoding which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a tuple comprising the first identifier and the second identifier using the similarity metric; and
This limitation includes the step(s) of: generating a tuple comprising the first identifier and the second identifier using the similarity metric. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., generating a tuple) known information in order to facilitate unsupervised competition-based encoding which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier.
This limitation includes the step(s) of: training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier. 
No additional elements are positively claimed.
This limitation is directed to processing (e.g., training a model) known information in order to facilitate unsupervised competition-based encoding which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements positively claimed. As a result, the Office must interpret the claimed invention as purely abstract mental steps capable of being performed mentally. While NO additional elements are positively claimed, the claimed steps could be performed on a generic computer. Furthermore, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of any computer as NO additional elements are positively claimed. Further, there is no technological problem that the claimed invention solves. Accordingly, as there are NO additional elements, the abstract idea is not integrated into a practical application because there are NO additional elements that impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. In fact, there are NO additional elements claimed. As noted above, even though there are NO additional elements claimed, the claimed steps require nothing more than a generic computer to be implemented. Additionally, mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements listed in the system claims) includes any generic computing components that are capable of being programmed to monitor and display data. 
Independent system claim 11 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting data, generating a vector, generating a metric, generating a tuple, and training a model. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing unsupervised competition-based encoding. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: Inoue et al. 2009/0132385; in view of Giridhari et al. 2019/0318407.
Claim 1. Inoue et al. 2009/0132385 teaches A method comprising: collecting word-based data corresponding to a first identifier (Inoue et al. 2009/0132385 [0009 – counting words or text interpreted as collecting word-based data… unique identification numbers… term IDs…] In handling the described task, the system starts by preprocessing user-generated text contents. In this process of preprocessing, terms in the text item are stemmed into simpler forms so that "same" terms with different forms, such as different time-tense (present tense, past tense "ed", past participle tense "en") are recognized as rather identical. Also, stop-words, such as "a" and "the", which are so common that they do not indicate any attribute of items, are eliminated. After the preprocessing, all terms in the preprocessed item are counted. Those counts are stored in a table in which tuples of the term itself and its count reside. Here, a tuple is a row in the database table which represents one term. Subsequently, the terms in the count table are mapped to the terms in a dictionary created from a large corpus. (The present invention does not rely on a specific type of corpus, but web pages on the World Wide Web or the whole database of the user-generated text contents are good candidates for the corpus. The dictionary is a table whose fields contain a unique identification number for each term, the term itself, a term frequency, and other auxiliary data such as inverse document frequency). The user-generated text item is then converted into term frequency vectors, which consist of series of integer valued counts of terms, to compactly and efficiently represent it (the text item). Each user-generated text is converted to a term frequency vector which consists of collections of pairs of "term IDs" and "count of the terms in the text." The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding, only terms that appear in the "text item" are encoded in the frequency vector. The term frequency vector is then stored in a database that is linked to the "text item" itself. After this, on request, pairs of closely related text items are computed using the term frequency vector computed and stored in the above process. A matching request can be described in plain-English as "find matched items for a target item." At the beginning of this process, items that contain at least one term which occurs in the target item are selected from the myriad of items in the database. After the pre-filtering, matching scores are computed for all pairs of the target item and each item in the pre-filtered item set. The computation of the matching score is derived from the cosine similarity of two term frequency vectors. Here, inverse document frequency is also used to weight different terms' contribution to the score. The score is used to select the top-k highly scored items as matched items--where parameter k is an arbitrarily selected integer number which represents the desired number of matched items the system shows to users by design. The end result is a list of user-generated items which are closely related to the target item. [0022 - a table whose fields contains unique identification number for each term…] After the preprocessing process 204, all terms in the preprocessed item are counted in step 206 after which they are mapped in 208 to term-IDs in the system dictionary--a table whose fields contains unique identification number for each term, term itself, term frequency, and other auxiliary data such as inverse document frequency. The counting is done by using a hash table whose key is the term string, so that the order of counting is O(L) given the average number of tokens in a text item L. Those counts are stored in a table in which tuples of a term itself and its count reside. The terms in the count table are mapped, in process in 208, to the terms in a dictionary created from a large corpus. The present invention does not rely on specific type of corpus; rather, web pages on the World Wide Web or the whole database of constantly increasing user-generated text contents are good candidates for the corpus. After mapping the terms in the count table to the terms in the chosen system dictionary, each user-generated text item undergoes a conversion 210 such that it is converted into a term frequency vector to compactly and efficiently represent it (the text). That is to say each user-generated text is converted to a term frequency vector that consists of collections of pairs of "term IDs" and "count of the terms in the text." Since term IDs and count of all terms in the user-generated item are already determined as explained above, the process here involves just concatenating those determined sets of information. The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding 210, only terms that appear in the "text item" are encoded in the frequency vector. At the end, the resulting term frequency vector for each text item is used in two ways. Firstly, the newly created term frequency vector is used to compute matching items in the item database. Secondly, it is stored in a database that is linked to the "text item" itself for future use. The stored term frequency vector becomes a candidate for future matching processes.); generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data (Inoue et al. 2009/0132385 [0009 – term frequency vector interpreted as phrase vector] In handling the described task, the system starts by preprocessing user-generated text contents. In this process of preprocessing, terms in the text item are stemmed into simpler forms so that "same" terms with different forms, such as different time-tense (present tense, past tense "ed", past participle tense "en") are recognized as rather identical. Also, stop-words, such as "a" and "the", which are so common that they do not indicate any attribute of items, are eliminated. After the preprocessing, all terms in the preprocessed item are counted. Those counts are stored in a table in which tuples of the term itself and its count reside. Here, a tuple is a row in the database table which represents one term. Subsequently, the terms in the count table are mapped to the terms in a dictionary created from a large corpus. (The present invention does not rely on a specific type of corpus, but web pages on the World Wide Web or the whole database of the user-generated text contents are good candidates for the corpus. The dictionary is a table whose fields contain a unique identification number for each term, the term itself, a term frequency, and other auxiliary data such as inverse document frequency). The user-generated text item is then converted into term frequency vectors, which consist of series of integer valued counts of terms, to compactly and efficiently represent it (the text item). Each user-generated text is converted to a term frequency vector which consists of collections of pairs of "term IDs" and "count of the terms in the text." The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding, only terms that appear in the "text item" are encoded in the frequency vector. The term frequency vector is then stored in a database that is linked to the "text item" itself. After this, on request, pairs of closely related text items are computed using the term frequency vector computed and stored in the above process. A matching request can be described in plain-English as "find matched items for a target item." At the beginning of this process, items that contain at least one term which occurs in the target item are selected from the myriad of items in the database. After the pre-filtering, matching scores are computed for all pairs of the target item and each item in the pre-filtered item set. The computation of the matching score is derived from the cosine similarity of two term frequency vectors. Here, inverse document frequency is also used to weight different terms' contribution to the score. The score is used to select the top-k highly scored items as matched items--where parameter k is an arbitrarily selected integer number which represents the desired number of matched items the system shows to users by design. The end result is a list of user-generated items which are closely related to the target item. [0021 - term frequency vectors which represent user-generated text contents] As explained, a user generated descriptive text content 104 could describe an item or service being offered (i.e. in the "MyHaves" section of an embodiment) or requested (i.e. in the "MyWants" section of an embodiment), but for the process of matching to begin, term frequency vectors which represent user-generated text contents must be created as depicted in FIG. 2, a diagram 200 which is a flow chart illustrating the process of creating term frequency vectors which are representative of user-generated text contents in an embodiment of the present invention. The term frequency vector creation process depicted in the diagram 200 is invoked on creation of user-defined input 104. The creation of term frequency vectors starts at 202 just after the user creates user-defined input 104. This user-define input is then relayed to the preprocessing stage 204 where terms in the user-defined input 104 are stemmed into their components parts (stems or roots, as the case may be) so that same terms with the same stem or root but with different inflections are recognized as identical. Specifically, various inflected forms are reduced to stems by stripping the suffix. This process is done by applying pre-defined rules for the suffix stripping. For instance, if the word ends in `ed`, the `ed` is removed. Also, exceptions such as past tense `ran` (of provided `run`) are resolved by rules that handle those exceptional cases. Further, in the pre-filtering process 204, stop-words such as "a", "an" and "the"--which are so common that they do not indicate any attribute of items--are eliminated.); generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier (Inoue et al. 2009/0132385 [0009 - computation of the matching score is derived from the cosine similarity of two term frequency vectors interpreted as similarity metric] In handling the described task, the system starts by preprocessing user-generated text contents. In this process of preprocessing, terms in the text item are stemmed into simpler forms so that "same" terms with different forms, such as different time-tense (present tense, past tense "ed", past participle tense "en") are recognized as rather identical. Also, stop-words, such as "a" and "the", which are so common that they do not indicate any attribute of items, are eliminated. After the preprocessing, all terms in the preprocessed item are counted. Those counts are stored in a table in which tuples of the term itself and its count reside. Here, a tuple is a row in the database table which represents one term. Subsequently, the terms in the count table are mapped to the terms in a dictionary created from a large corpus. (The present invention does not rely on a specific type of corpus, but web pages on the World Wide Web or the whole database of the user-generated text contents are good candidates for the corpus. The dictionary is a table whose fields contain a unique identification number for each term, the term itself, a term frequency, and other auxiliary data such as inverse document frequency). The user-generated text item is then converted into term frequency vectors, which consist of series of integer valued counts of terms, to compactly and efficiently represent it (the text item). Each user-generated text is converted to a term frequency vector which consists of collections of pairs of "term IDs" and "count of the terms in the text." The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding, only terms that appear in the "text item" are encoded in the frequency vector. The term frequency vector is then stored in a database that is linked to the "text item" itself. After this, on request, pairs of closely related text items are computed using the term frequency vector computed and stored in the above process. A matching request can be described in plain-English as "find matched items for a target item." At the beginning of this process, items that contain at least one term which occurs in the target item are selected from the myriad of items in the database. After the pre-filtering, matching scores are computed for all pairs of the target item and each item in the pre-filtered item set. The computation of the matching score is derived from the cosine similarity of two term frequency vectors. Here, inverse document frequency is also used to weight different terms' contribution to the score. The score is used to select the top-k highly scored items as matched items--where parameter k is an arbitrarily selected integer number which represents the desired number of matched items the system shows to users by design. The end result is a list of user-generated items which are closely related to the target item. [0019 - matching score is computed by deriving the cosine similarity of two term frequency vectors] FIG. 1 is a diagram 100 depicting a chronological overview of the matching process in an embodiment of the present invention. User 102 is either requesting or offering a good or service by typing in the user-generated description 104 of the item. The matching algorithm 106 is automatically invoked upon the generation of text content 104. The matching algorithm 106 takes the user-generated item 104 as input, and generates the matched results 108. In this process, all items in the database--except the item 104--are individually evaluated to check whether there is a match between each database item and the user-generated item 104. First, the database items are pre-filtered so that those that do not contain at least one term which occur in the item 104 are eliminated. After the pre-filtering, matching scores are computed for all pairs of the item 104 and each item in the pre-filtered item set. The matching score is computed by deriving the cosine similarity of two term frequency vectors. The efficiency of the matching algorithm can be described as O(nm) given the total number, n of items in the database and the average number, m of distinct types of terms in an item. The score is used to select the top-k highly scored items as matched items. The end result is a list of user-generated items which are closely related to the target item.); generating a tuple comprising the first identifier and the second identifier using the similarity metric (Inoue et al. 2009/0132385 [0009 - tuple] In handling the described task, the system starts by preprocessing user-generated text contents. In this process of preprocessing, terms in the text item are stemmed into simpler forms so that "same" terms with different forms, such as different time-tense (present tense, past tense "ed", past participle tense "en") are recognized as rather identical. Also, stop-words, such as "a" and "the", which are so common that they do not indicate any attribute of items, are eliminated. After the preprocessing, all terms in the preprocessed item are counted. Those counts are stored in a table in which tuples of the term itself and its count reside. Here, a tuple is a row in the database table which represents one term. Subsequently, the terms in the count table are mapped to the terms in a dictionary created from a large corpus. (The present invention does not rely on a specific type of corpus, but web pages on the World Wide Web or the whole database of the user-generated text contents are good candidates for the corpus. The dictionary is a table whose fields contain a unique identification number for each term, the term itself, a term frequency, and other auxiliary data such as inverse document frequency). The user-generated text item is then converted into term frequency vectors, which consist of series of integer valued counts of terms, to compactly and efficiently represent it (the text item). Each user-generated text is converted to a term frequency vector which consists of collections of pairs of "term IDs" and "count of the terms in the text." The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding, only terms that appear in the "text item" are encoded in the frequency vector. The term frequency vector is then stored in a database that is linked to the "text item" itself. After this, on request, pairs of closely related text items are computed using the term frequency vector computed and stored in the above process. A matching request can be described in plain-English as "find matched items for a target item." At the beginning of this process, items that contain at least one term which occurs in the target item are selected from the myriad of items in the database. After the pre-filtering, matching scores are computed for all pairs of the target item and each item in the pre-filtered item set. The computation of the matching score is derived from the cosine similarity of two term frequency vectors. Here, inverse document frequency is also used to weight different terms' contribution to the score. The score is used to select the top-k highly scored items as matched items--where parameter k is an arbitrarily selected integer number which represents the desired number of matched items the system shows to users by design. The end result is a list of user-generated items which are closely related to the target item. [0022 - tuples] After the preprocessing process 204, all terms in the preprocessed item are counted in step 206 after which they are mapped in 208 to term-IDs in the system dictionary--a table whose fields contains unique identification number for each term, term itself, term frequency, and other auxiliary data such as inverse document frequency. The counting is done by using a hash table whose key is the term string, so that the order of counting is O(L) given the average number of tokens in a text item L. Those counts are stored in a table in which tuples of a term itself and its count reside. The terms in the count table are mapped, in process in 208, to the terms in a dictionary created from a large corpus. The present invention does not rely on specific type of corpus; rather, web pages on the World Wide Web or the whole database of constantly increasing user-generated text contents are good candidates for the corpus. After mapping the terms in the count table to the terms in the chosen system dictionary, each user-generated text item undergoes a conversion 210 such that it is converted into a term frequency vector to compactly and efficiently represent it (the text). That is to say each user-generated text is converted to a term frequency vector that consists of collections of pairs of "term IDs" and "count of the terms in the text." Since term IDs and count of all terms in the user-generated item are already determined as explained above, the process here involves just concatenating those determined sets of information. The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding 210, only terms that appear in the "text item" are encoded in the frequency vector. At the end, the resulting term frequency vector for each text item is used in two ways. Firstly, the newly created term frequency vector is used to compute matching items in the item database. Secondly, it is stored in a database that is linked to the "text item" itself for future use. The stored term frequency vector becomes a candidate for future matching processes. [0023 - tuples] FIG. 3 illustrates the details of the matching algorithm 106, in which matching "HAVES" items are computed against a newly created "WANTS" item. The matching algorithm is automatically invoked upon the generation of text content 104, and starts from 302 as indicated in the flowchart 300. The matching algorithm takes two inputs, namely, the term frequency vector 306 that is generated from the user-generated "WANTS" item 104 in the process 200, and term frequency vectors 308 of all "HAVES" items which reside in the "HAVES" database table. Given inputs 306 and 308, the term-frequency vectors 308 of "HAVES" items are pre-filtered in the process 304 so that items that do not contain at least one term which occurs in 306 are eliminated. This pre-filtering largely reduces computational cost for calculating matching scores of unnecessary text items in the process 310. Since the matching score is measured based on co-occurrence of terms in two items, a matching score for two items that do not have any common term should be zero, and it is of no use to compute the matching score for such a pair of items. In the process 304, in order to efficiently execute the pre-filtering task, an inverse index of terms is used. Inverse index is a data structure that is widely used in the context of text-based search engines. The inverse index consists of two types of fields, namely, "term" and "pointers." The term field contains a hashed string of a specific term for each tuple. The pointers field contains (potentially multiple) pointers to items which contain the term. The inverse index is maintained for all user-generated "HAVES" and "WANTS" items in the database. In other words, all terms that appear in user-generated "HAVES" and "WANTS" items in the database reside in the term field in the inverse index, along with pointers to all user-generated "HAVES" and "WANTS" items that contain each term. In the pre-filtering process 304, H.sub.T, a set of "HAVES" items in 308 that contain any terms contained in the "WANTS" item 306, are computed using the inverse index. Suppose terms {t.sub.1, t.sub.2 . . . t.sub.m} .di-elect cons. T constitute a set of terms contained in the "WANTS" item 306. For each t.sub.i .di-elect cons. T for 1.ltoreq.i.ltoreq.m, we can retrieve a set of pointers to item H.sub.i which contains t.sub.i by looking up the inverse index. The union of H.sub.i's is equivalent to H.sub.T, a set of "HAVES" items that contain any terms contained in the "WANTS" item 306. Since the lookup of the inverse index is O(l), computing H.sub.T can be done using O(m), where m is the average number of distinct terms in a "WANTS" item m.); and training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier (Inoue et al. 2009/0132385 [0022 – tuple… vector…] After the preprocessing process 204, all terms in the preprocessed item are counted in step 206 after which they are mapped in 208 to term-IDs in the system dictionary--a table whose fields contains unique identification number for each term, term itself, term frequency, and other auxiliary data such as inverse document frequency. The counting is done by using a hash table whose key is the term string, so that the order of counting is O(L) given the average number of tokens in a text item L. Those counts are stored in a table in which tuples of a term itself and its count reside. The terms in the count table are mapped, in process in 208, to the terms in a dictionary created from a large corpus. The present invention does not rely on specific type of corpus; rather, web pages on the World Wide Web or the whole database of constantly increasing user-generated text contents are good candidates for the corpus. After mapping the terms in the count table to the terms in the chosen system dictionary, each user-generated text item undergoes a conversion 210 such that it is converted into a term frequency vector to compactly and efficiently represent it (the text). That is to say each user-generated text is converted to a term frequency vector that consists of collections of pairs of "term IDs" and "count of the terms in the text." Since term IDs and count of all terms in the user-generated item are already determined as explained above, the process here involves just concatenating those determined sets of information. The term frequency vectors are sparsely encoded to enhance computation and storage. During sparse encoding 210, only terms that appear in the "text item" are encoded in the frequency vector. At the end, the resulting term frequency vector for each text item is used in two ways. Firstly, the newly created term frequency vector is used to compute matching items in the item database. Secondly, it is stored in a database that is linked to the "text item" itself for future use. The stored term frequency vector becomes a candidate for future matching processes.).
Inoue et al. 2009/0132385 may not expressly disclose the “machine learning model” and “embedded vector” features, however, Giridhari et al. 2019/0318407 teaches (Giridhari et al. 2019/0318407 [0088-0111][0088 – machine learning] The disclosed system and method use the machine learning approaches to do sentiment analysis on user reviews and expert reviews. There are several steps involved in processing the reviews to derive a numerical score, and a brief summary of the stages in process is given below— [0089] Pre-processing of reviews—Pre-processing of data is often less appreciated part, but it is very important for the later stages. [0090] a. Removing duplicate reviews, i.e. remove multiple reviews which have the same review text and review id and belong to the same product. [0091] b. Language identification is carried out to filter out the which are not written in English. [0092] c. A supervised classifier is learned using Naive Bayes algorithm for sentence boundary detection to split the review to its individual sentences. One reference of this work is according to [D. Gillick, Sentence Boundary detection and the problem with U.S., NAACL (2009)] [0093] d. Tokenizing of the sentences to remove non-English characters, separate punctuation characters from words etc. Spelling corrections are also done for the misspelled words as per the URL[http://nlp.stanford.edu/IR-book/html/htmledition/spelling-correction-1.html] [0094 - machine learning and natural language processing] Creation of sentiment and aspect lexicons—The present invention proposes aspect based sentiment analysis on user reviews using machine learning and natural language processing. Supervised machine learning algorithms need labelled data for training. The steps to generate labelled training data in semi-supervised setting are as below: [0095] a. The keywords are extracted for all sentiments and aspect classes from reviews to build lexicon files. These lexicons are used to do data annotation in reviews. [0096] b. The keyword phrases are extracted from the reviews corpus using unsupervised statistical language modelling techniques by identifying a phrase weighting of a sequence of words as a function of the position of words present in the sequence of words. [0097] c. A representation of words and phrases in vector space commonly known as word embeddings are generated as per [Mikolov. T, et al, Distributed Representation of Words and Phrases and their compositionality, NIPS 2013]. [0098 - using the cosine similarity between words and phrases embeddings as the similarity criterion] d. To grow the said aspect lexicons, a semantic graph is constructed, using the cosine similarity between words and phrases embeddings as the similarity criterion. Few seed words are used from each class to come up with more similar keywords using similarity based graph propagation algorithm. [0099] e. After several iterations of graph propagation algorithm, a majority of the aspect and sentiment based keywords can be extracted. [0100] Data annotation (labelling) using above keywords—The said lexicons are used from every class to annotate the review sentences as below: [0101] a. In every review sentence, the presence of aspect and sentiment words are searched. After parsing the sentence, the sentiment word which is closest to the aspect word is selected and the sentence is tagged with the corresponding aspect, sentiment tuple. [0102] b. In case if multiple similar tags gets associated with a sentence, then the aspect and sentiment tags are fine-tuned, by using maximum probability score among all tags by language modelling of corresponding sentence texts. [0103] c. If we detect negation inducing words like {don't, can't. etc} around the surrounding context of aspect words, then the polarity of the corresponding sentiment is reverted. [0104] d. The annotated data is organised into its aspect class followed by its sentiment class. [0105] Aspect and sentiment classifier—The machine learning approaches are used to predict the aspect class and sentiment class by using labelled review sentences. [0106] a. An aspect classifier is trained to predict the correct aspect class followed by sentiment classifier for fine grained sentiment analysis. [0107 - A mixture of vector embedding is learnt for every aspect class based on generative model of sentences] b. A mixture of vector embedding is learnt for every aspect class based on generative model of sentences. The mixture of vector embedding per class is used to predict the aspect class on unseen review sentences. [0108] c. Those sentences which were correctly classified above are selected for training of sentiment classifier. [0109] d. The sentiment classification is fine grained, i.e. there are five sentiment classes which are most-positive, positive, neutral, negative, most-negative. [0110] e. Term-frequency, inverse document frequency, bigram and key phrases as features are used for the logistic regression based sentiment classifier. [0111] f. Thereafter the review sentences for which the sentiment classifier prediction agrees with the labelled data are selected for use which is commonly known as diagonal elements of the classifier confusion matrix.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Inoue et al. 2009/0132385 to include the features as taught by Giridhari et al. 2019/0318407. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning techniques in conjunction with organizing words which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 11. A system comprising: 
a processor; 
a memory; and 
the memory comprising an application, wherein the application executes on the processor, uses the memory, and is configured for: 
collecting word-based data corresponding to a first identifier; 
generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data; 
generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier; 
generating a tuple comprising the first identifier and the second identifier using the similarity metric; and 
training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

No Prior-art Rejection / Potentially Allowable
Claims 2-10 and 12-19 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2. The method of claim 1, wherein collecting the word-based data comprises: identifying a rule for the word-based data, wherein the rule identifies invoice items of a predefined period of time as the word-based data; and retrieving the word-based data from a repository using the rule.

Claim 3. The method of claim 1, wherein generating the first phrase vector comprises: generating an n-gram from the word-based data; identifying frequency data comprising a phrase frequency of the n-gram and an inverse record frequency of the n-gram; and combining the phrase frequency and the inverse record frequency to form a phrase element, the phrase element comprised by the first phrase vector, and the phrase element corresponding to the n-gram.

Claim 4. The method of claim 1, wherein generating the similarity metric comprises: generating the similarity metric as a Jaccard index calculated between the first phrase vector and the second phrase vector.

Claim 5. The method of claim 1, wherein the tuple comprises a similarity value based on whether the similarity metric satisfies a similarity threshold.

Claim 6. The method of claim 1, wherein training the machine learning model comprises: assigning a first identification vector to the first identifier and a second identification vector to the second identifier; inputting the first identification vector to the machine learning model to generate an output vector; comparing the output vector to the second identification vector to update a weight of the machine learning model; and forming the embedded vector with the weight.

Claim 7. The method of claim 1, further comprising: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; calculating a financial metric with the cluster of embedded vectors; and presenting an offer based on a financial ratio.

Claim 8. The method of claim 1, further comprising: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; calculating a financial ratio with the cluster of embedded vectors; and presenting an insight based on the financial ratio.

Claim 9. The method of claim 1, further comprising: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; categorizing the cluster of embedded vectors to form a category identifying a type of business of the cluster and the first identifier, wherein the first identifier was previously in a different cluster and a different category; and presenting the category.

Claim 10. The method of claim 1, further comprising: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; adding a category corresponding to the cluster of embedded vectors to a set of categories when an additional category threshold is satisfied; removing a previous category from the set of categories when a category removal threshold is satisfied; and presenting the category.


Claim 12. The system of claim 11, wherein collecting the word-based data comprises: identifying a rule for the word-based data, wherein the rule identifies invoice items of a predefined period of time as the word-based data; and retrieving the word-based data from a repository using the rule.

Claim 13. The system of claim 11, wherein generating the first phrase vector comprises: generating an n-gram from the word-based data; identifying frequency data comprising a phrase frequency of the n-gram and an inverse record frequency of the n-gram; and combining the phrase frequency and the inverse record frequency to form a phrase element, the phrase element comprised by the first phrase vector, and the phrase element corresponding to n-gram.

Claim 14. The system of claim 11, wherein generating the similarity metric comprises: generating the similarity metric as a Jaccard index calculated between the first phrase vector and the second phrase vector.

Claim 15. The system of claim 11, wherein the tuple comprises a similarity value based on whether the similarity metric satisfies a similarity threshold.

Claim 16. The system of claim 11, wherein training the machine learning model comprises: assigning a first identification vector to the first identifier and a second identification vector to the second identifier; inputting the first identification vector to the machine learning model to generate an output vector; comparing the output vector to the second identification vector to update a weight of the machine learning model; and forming the embedded vector with the weight.

Claim 17. The system of claim 11, wherein the application is further configured for: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; calculating a financial metric with the cluster of embedded vectors; and presenting an offer based on a financial ratio.

Claim 18. The system of claim 11, wherein the application is further configured for: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; calculating a financial ratio with the cluster of embedded vectors; and presenting an insight based on the financial ratio.

Claim 19. The system of claim 11, wherein the application is further configured for: clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; categorizing the cluster of embedded vectors to form a category identifying a type of business of the cluster and the first identifier, wherein the first identifier was previously in a different cluster and a different category; and presenting the category.

Claim 20. (Withdrawn) A method comprising: 
collecting word-based data corresponding to a first identifier; 
generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data; 
generating a tuple comprising the first identifier and a second identifier using the first phrase vector; 
training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier; clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; 
adding a category corresponding to the cluster of embedded vectors to a set of categories when an additional category threshold is satisfied; and 
removing a previous category from the set of categories when a category removal threshold is satisfied.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen 2001/0013035 Abstract: A system and method are provided for answering queries concerning information stored in a set of collections. Each collection includes a structured entity, and each structured entity includes a field. A query is received that specifies a subset of the set of collections and a logical constraint between fields that includes a requirement that a first field match a second field. The probability that the first field matches the second field is determined automatically based upon the contents of the fields. A collection of lists is generated in response to the query, where each list includes members of the subset of collections specified in the query, and where each list has an estimate of the probability that the members of the list satisfies the logical constraint specified in the query.
Ho et al. 2017/0286835 Abstract: A method and apparatus are provided for generating concept hierarchies in response to a user request to produce a hierarchy of concepts from a first concept set by performing a natural language processing (NLP) analysis comparison of the vector representations of the concepts in the first concept set to determine a similarity measure for each pair of distinct concepts Ci and Cj in the first concept set, and to construct therefrom a concept hierarchy based on one or more specified hierarchy parameters and the similarity measure for each pair of distinct concepts Ci and Cj in the first concept set.
Lastra Dias et al. 2016/0179945 Abstract: System and method for the indexing and retrieval of semantically annotated information units from a collection of semantically annotated indexed information units in response to a query using an ontology-based IR model. The retrieval method comprises: receiving a semantically annotated query with semantic annotations to individuals or classes within a determined populated base ontology; embedding, as a set of weighted-mentions to individuals or classes within the populated base ontology, the semantically annotated query in a semantic representation space of an ontology-based metric space IR model; obtaining the representation in the semantic representation space for every indexed information unit; computing the Hausdorff distance between the space representation of the query and the space representation of all the indexed information units of the collection; retrieving and ranking, the relevant information units based on the computed Hausdorff distance.
Hawrylo et al. 2019/0129701 [0142] At 212C, one or more classes may be determined for the pertinent information identified at 202C. A single class for the pertinent information may be optionally determined at 214C based in part or in whole upon a criterion. For example, the single class may be determined via validation by the pertinent information or by using other information (e.g., the additional information identified at 204C) that may be similarly processed by word embedding or term embedding techniques to determine the single class that better or best fits the user's specific inquiry. For example, similarity scores (e.g., a metric as measured by cosine similarity) may be determined between such other information and the plurality of classes (e.g., between such other information and the respective exemplars of these one or more business clusters). Alternatively, distance values between the vector representation of such other information and those of respective exemplars of the plurality of classes may be determined to select the single class for the pertinent information identified at 202C.
Sivertson 2019/0129732 Abstract: Disclosed are techniques for implementing software products or services with dynamic conditions and dynamic actions. These techniques identify a plurality of flow nodes for a software application. One or more dynamic conditions may be identified or determined for the plurality of flow nodes; and one or more dynamic actions may be identified or determined for the one or more dynamic conditions. A dynamic flow may be determined with the plurality of flow nodes, the one or more dynamic conditions, and the one or more dynamic actions, without hard coded inter-dependency between two or more flow nodes of the plurality of flow nodes.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682